uj le si department of the treasur internal revenue sfavice washington d c date nov contact person number telephone late nber employer_identification_number area office legend k i f i i wi s t t i i g i t t i i r t z i z j dea r sir or madam this is in response to a fetter from your authorized representative requesting a series of rulings on your behalf regarding the tax consequences associated with the transactions described below is a ais exempt from federal_income_tax under sec_501 c of the internal_revenue_code and nonprivate foundation under sec_509 a a was organized to promote health by acting as sec_501 health care corporations including several acute care hospitals several skilled nursing facilities a home health organization a hospice a school of nursing and a medical_research foundation a is also a shareholder in various active and inactive taxable corporations b c and d are exempt from federal_income_tax under sec_501 c of the code and are classified as nonprivate foundations under sec_509 and sec_170 bm a fii they are acute care hospitals which comply with revenue ruting 1969_1_cb_117 e f g and h are exempt from federal_income_tax under sec_501 c of the code and are classified as nonprivate foundations under sec_509 they operate residential care facilities ais the sole member of land j provides home health services and is exempt from federal_income_tax under sec_501 of the code and is classified as a nonprivate foundation under sec_509 a also provides hospice services which were previously conducted by j a sec_501 ch3 organization which was merged into f ais the sole member of k which operates a school of nursing and is exempt from federal_income_tax under sec_501 c of the code and is classified as a honprivate foundation under sec_509 and b a ii ais the sole member of l a research foundation which is exempt from federal_income_tax under sec_501 c of the code and is classified as a nonprivate foundation under sec_509 and sec_170 ai m is a protessional corporation provicing health care services which is exemot from federal_income_tax under sec_501 ch3 of the code and is classified as a nonprivate foundation under sections s09 a and b a iii you have stated that a anc m are not presently ach but ave related through their sharad mission of providing services to the general_public m’s main facility is shared with aand band a and m serve a substantially identical service area hospital that serves as the teaching physicians that practice teach and conduct research at b are employed by m these physicians also practice and teach clinical services at other community health centers operated by a you have stated that it has become clear to a and m that developing new corporate in addition a is the sole member of b the spita for m’s physicians and the substantial majority of structure which would integrate their assets and management would allow them to better fulfil their missions and provide flexibility for the parties toward this end a and m propose to enter into an affiliation agreement to delegate significant authority to a newly created entity n the affairs of n will be governed by a board selected by a and m pursuant to the agreement n wilt be empowered to a develop approve and oversee a system-wide operating and capital budget and approve the operating and capita budgets of each of the system members b develop adopt modify supplement and execute a system-wide strategic plan which must be followed by each system member c establish the system’s mission vision and values which shall be consistent w the goals and objectives of n outlined in the agreement d allocate cash_flow from operations and ail realized income and gains from investment portfolios of all system members in a manner necessary or desirable to implement the system-wide budget or strategic plan or to otherwise accomplish the goals and objectives of the system and direct the transfer of property from one system member to another for any of these purposes e incur debt on behalf of the system or on behalf of any one or more system members and require contributions in cash or cash equivalents from system members in an aggregate amount up to dollar_figure million in any one year to support working_capital needs or capital projects in furtherance of the goals and objectives of the system both the boards of a and m would be required to approve incurrence of debt or use of cash in excess of dollar_figure million in any one year f approve the incurrence of material debt and the disposition of any property or cash by a system member to a fion-member g develop new strategic relationships on behalf of the system or system members and require participation by system members in such relationships and approve participation by system members in key strategic relationships outside the group h require a system member to add delete modify or relocate services that would in the judgement of n have system-wide implications and approve the a addition deletion or modification of services by a system member i establish rates for the entire system approve payor and other health care services contracts for the system and require participation by system members in such contracts j approve fundamental transactions including amendments to articles of incorporation bylaws mergers consolidations dissolutions liquidations divisions and dispositions of substantially_all the assets involving system members and the creation or acquisition of any new affiliate by a member k monitor and enforce compliance by system members relative to the policies and directives of n conduct a comprehensive annual assessment of the executives of the system and under certain circumstances remove such individuals from their offices and require the boards of a and m to remove and replace their chief executives after a cure period m determine the aggregate amount of compensation and income distribution plan to be paid to physicians employed by the system n determine the number and type of physicians required to implement the system-wide strategic plan and to otherwise accomplish the goals and objectives of the sys -n and to approve the addition of new system members and yuest the withdrawal of any system mamber except a and m in carrying out these responsibilities you have stated that n will be empowered to reallocate assets among system members without requitire a inan or a loan structure you have stated that generally members of n’s board will constitute a quorum for purposes of conducting business and the affirmative vote of of the members of the board present at a meeting at which a quorum is present will be the act of the board however an affirmative vote of of the members of n’s board will be required for the following actions to be taken fa approval of the annual operating and capital budgets b approval of the system-wide strategic plan c approval of the enterprise mission statement d approval of the aggregate amount of physician compensation e approval of the number and type of physicians required to implement the system- wide strategic plan f approval of any proposed variance from established restrictive covenant policies included in physician employment agreements thet have system-wide implications g incurrence of debt and disposal of assets h removal of the chief executives of a and m i capital expenditures of more than dollar_figure million not included in a previously approved budget j admission of any new system members k approval of key strategic relationships outside the group and i approval of the addition modification or discontinuance of certain member programs and services you have stated that it is expected that the board and committees of n will meet regularly to exercise the powers granted to n any dispute controversy or claim between the parties as to matters arising out of or relating to the agreement will be resolved in accordance with specified procedures involving mediation and or binding arbitration you have stated that the affiliation cannot be terminated after closing except for either a the occurrence of a specific for cause event defined to include i threatened revocation of the tax- exempt or public charity status of a sec_501 system member or ii change_of law or interpretation of law which absent a termination woutd result in material adverse consequences to aor m and its affiliates taken as a whole b a material breach of the agreement by a party which breach causes material adverse consequences to the other party c refusal by a substantial portion of the representatives of a or m to attend and actively participate in three consecutive meetings of the board_of n and d obstructive conduct by a board member which materially interferes with the ability of the system to function and is not corrected during a defined time period in the case of a material breach the non-breaching party can first require the breaching party to cure the breach prior to terminating the affiliation in the case of termination caused by a material breach the breaching party will be required to pay a substantial monetary penalty in the event of a dispute a sec_4 to whether a material breach or for cause event has occurred the dispute will be submitted to binding arbitration you have stated that following the third anniversary of the closing date of the affiliation the affiliation may be terminated by the mutual consent of both parties this requires that a of the members of the board_of a and m vote to terminate the affiliation on two occasions b prior to termination the parties first seek the advice of an independent expert concerning the consequences of termination and c following the second termination meeting by the boards of a and m at feast of m's shareholders and of a’s trustees in separate meetings of such bodies also vote to terminate the affiliation you have requested the following rulings in connection with the affiliations and reoraanization described above the proposed transactions will not adversely affect the tax-exempt status under sec_501 c of a or m and their sec_501 c affiliates m and their sec_501 c cffiliates witl continue tc quan’ gs other than private_foundations under sec_509 of the code the transfer of resources and sharing of goods facilities and service among a m and their sec_501 affiliates will not produce unrelated_business_income under sec_511 through of the code sec_501 a of the code provides an exemption from federal_income_tax for organizations described in sec_501 including organizations that are organized and operated exctusivety for charitable educational or scientific purposes sec_1_501_c_3_-1 d of the income_tax regulations provides that the term charitable is used in sec_501 c of the code in its generally accepted legal sense revrul_69_545 1969_2_cb_117 acknowledges that the promotion of health is a charitable purpose within the meaning of sec_501 c of the code revrul_78_41 1978_1_cb_148 concludes that a_trust created by an exempt hospital for the sole purpose of accumulating and holding funds to be used to satisfy malpractice claims against the hospital is operated exclusively for charitanie purposes and is exempt under sec_501 c of the code sec_1_509_a_-4 of the regulations provides that sec_509 of the code sets forth three different types of relationships one of which must be met in order to meet the requirements of the subsection one of those requirements is operated supervised or controlled in connection with sec_1_509_a_-4 of the regulations provides that in the case of supporting organizations which are supervised or controlled in connection with one or more publicly supported organizations the distinguishing feature is the presence of common supervision or control among the governing bodies of aif organizations involved such as the presence of common directors sec_511 of the code imposes a tax on the unrelated_business_income of organizations described in sec_501 sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of the trade_or_business with certain modifications sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside trom the need of the organization for funds or the use it makes of the profits derived to the exercise of the organization's exempt purposes or functions sec_1_513-1 of the regulations provides in part that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt pur ses and it is substantially related for purposes of sec_513 ' che code only if the causal relationship 's a substantia one thus for the conduct of trade o- business from which a particuiar amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived rust contrinute importantly to the accuroptishment of exempt purposes providing management and consultants’ services r nther unrelated exempt_organizations for a fee sufficient to produce a small profit does not further an exclusively exempt_purpose see 70_tc_352 an organization providing laundry services on a centralized basis to exempt hospitals does not qualify for exemption under sec_501 c see hcsc-laundry v united_states u s sec_513 of the code provides that in the case of a hospital the term unrelated_trade_or_business does not include the furnishing of one or more of the services described in sec_501 to one or more hospitals if such services are furnished solely to such hospitals which have facilities to serve not more than inpatients such services if performed on its own behaif by the recipient hospital would constitute activities in exercising or performing the purpose or function constituting the basis for its exemption and such services are provided at a fee or cost which does not exceed the actual cost of providing such services revrul_77_72 1977_1_cb_157 provides that indebtedness owed to a labor_union by its wholly owned tax-exempt subsidiary is not acquisition_indebtedness within the meaning of sec_514 of the code since the parent and subsidiary relationship shows the indebtedness to be merely a matter of accounting 'n geisinger health plan v united_states f 3rd 3rd cir geisinger the court recognized that an organization may qualify for exemption based on the integral_part_doctrine which arises from an exception to the feeder_organization rute set forth in sec_1_502-1 b of the regulations which states that if a subsidiary_organization of a tax-exempt_organization would itself be exempt on the ground that its activities are an integral part of the exempt_activities of the parent organization its exemption will nat be lost because as a matter of accounting between the two engaged in by the other entity 'n this regard the court followed the reasoning of sec_1 t b which contains an example of a subsidiary_organization that is not exempt from tax because it is operated for the primary purpose of carrying_on_a_trade_or_business which would be an unrelated_trade_or_business that is unrelated to exempt_activities if regularly carried on by the parent organization the example states that if a subsidiary_organization is operated primarily for the purpose of furnishing electric power to consumers other than its parent organization and the parent’s tax-exempt subsidiary organizations it is not exempt because such business would be an unrelated_trade_or_business if regularly carried on by the parent organization similarly if the organization is owned by several unrelated exempt_organizations and is operated for the purpose of furnishing electric power to each of them it is not exempt since such business would be an unrelated_trade_or_business if regularly carried on by any one of the tax-exempt organizations accordingly the court in - isinger determined that application of the integral_part_doctrine requires at a minimum that sn organization be it a parent and subsidiary relationship and that it rot be carrying on trace or business which would be en unrelated_trade_or_business that is unrelated to exempt purposes if reguiarly carried on by the parent 2ttihation between previously independent hospitals to provid 'pormts services among the participants raises exemption qualification and unrelated_trade_or_business issues with respect to exemption qualification the courts have been clear that exemption under sec_501 of the code is not generally available where an organization is established to provide corporate services to unrelated exempt_organizations other than through the application of sec_501 of the code for cooperative_hospital_service_organizations see bsw group inc supra and hcsc-laundry supra furthermore exemption under the integral_part_doctrine requires a parent and subsidiary relationship and the absence of unrelated_trade_or_business see geisinger supra and revrul_78_41 supra with respect to unrelated_trade_or_business sec_513 of the code makes clear that if a hospital provides regularly carried on corporate services to another unrelated exempt_organization for a fee then such services are unrelated_trade_or_business unless they fall within the exception for certain hospital services provided by sec_513 however if the participating exempt_organizations are in an affiliated system of organizations with common_control then corporate services provided between them necessary to their being able to accomplish their exempt purposes are treated as other than an unrelated_trade_or_business and the financial arrangements between them are viewed as merely a matter of accounting see revrul_77_72 supra at issue then is whether the affiliation established an affiliated system with sufficient common_control such that corporate services and payments provided between the participating affiliates will not be treated as unrelated_trade_or_business income affiliates to make capital contributions to n and approve the proposed sale or transfer of assets in decisions and to monitor the affiliates compliance with n’s decisions therefore the transfer or sharing or provision of assets or services between and among the tax-exempt organizations in the system are treated as other than an unrelated_trade_or_business contributions to organizations exempt from federal_income_tax under sec_501 c of the code do not fall within the definition of unrelated_business_income under sec_512 nor create taxable gain_or_loss to the transferor or transferee nonprivate foundations under sec_509 a of the code because they will continue to maintain the relationships and or activities si sing as the basis for their nonprivate foundation status accordingly based all the facts and circumstances described above we rule the proposed transactions will not adversely affect the tax-exempt status under section se fie of a or m and their sec_50 c atfiliaies a mand their sec_50 c affiliates will continue to qualify as other than private foundations under sec_509 a of the code the transfer of resources and sharing of goods facilities and service among a m and their sec_501 affiliates will not produce unrelated_business_income under sec_511 through of the code these rulings are based on the understanding that there will be no material changes in the facts upon which they are based these rulings are directed only to the organizztions that requested them sec_6110 k of the code provides that they may not be used or cited by others as precedent these rulings do not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described we are informing your area office of this action please keep a copy of these tulings in your permanent records sincerely signed marvin friediander marvin friedlander manager exempt_organizations technicat group jis
